                  Case 1:13-cv-08916-WHP Document 287-1 Filed 12/08/20 Page 1 of 2


                                                                                                         Invoice Date
INVOICE                                                                                                  11/30/2020

                                                                                                         Invoice Number
                                                                                                         5491056




Bill To:         Ms. Elena Tenchikova Esq.                                         Reference #:              1425032706 - Rep# 12
                 New York City Housing Authority                                   Billing Specialist:       Rovira, Lindsay
                 250 Broadway                                                      Email:                    lrovira@jamsadr.com
                 9th Floor                                                         Telephone:                949-224-4632
                 New York, NY 10007                                                Employer ID:              XX-XXXXXXX
                 US



RE: Baez, Maribel vs. New York City Housing Authority                              Neutral(s):     Hon. James Francis IV (Ret.)
Representing: New York City Housing Authority                                      Hearing Type: COURT REFERENCE                            GC



                                                                                                            Total    Parties         Your
  Date / Time    Description                                            Hours         Rate/Hr.              Billed   Billed          Share

11/2/20         Hon. James C Francis IV                                   0.10         $500.00             $50.00       1           $50.00
                11/2/2020 - Emails with IMA, defendants
11/2/20         Hon. James C Francis IV                                   0.50         $500.00            $250.00       1          $250.00
                11/2/2020 - Review IMA email and prep for
                conference
11/2/20         Hon. James C Francis IV                                   2.00         $500.00           $1,000.00      1      $1,000.00
                11/2/2020 - Regularly scheduled all-hands
                call
11/4/20         Hon. James C Francis IV                                   0.40         $500.00            $200.00       1          $200.00
                11/4/2020 - Review invoices for
                Ombudsman; Email NYCHA re approval;
                Draft and ﬁle letter with court re same
11/6/20         Hon. James C Francis IV                                   0.75         $500.00            $375.00       1          $375.00
                11/6/2020 - Call w/ Judge Pauley re update
                on OCC quarterly report, roof fan project,
                in-apartment work, etc.
11/6/20         Hon. James C Francis IV                                   1.00         $500.00            $500.00       1          $500.00
                11/6/2020 - Conference call w/ defendants
                re roof fan project; In-apartment work;
                Transition of OCC, leak standard
                procedure, etc.
11/18/20        Hon. James C Francis IV                                   0.20         $500.00            $100.00       1          $100.00
                11/18/2020 - Review IDA email re OCC and
                respond
11/20/20        Hon. James C Francis IV                                   0.20         $500.00            $100.00       1          $100.00
                11/20/2020 - Review emails between
                parties re court motion & request motion
                papers from plaintiffs; Review NYCHA
                email re investigation & respond



              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                           Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 12/8/2020 / 1425032706   - Rep# 12                                                                                      1 of 2
                  Case 1:13-cv-08916-WHP Document 287-1 Filed 12/08/20 Page 2 of 2


                                                                                                     Invoice Date
INVOICE                                                                                              11/30/2020

                                                                                                     Invoice Number
                                                                                                     5491056
                                                                                                         Total     Parties         Your
  Date / Time    Description                                            Hours         Rate/Hr.           Billed    Billed          Share

11/20/20        Hon. James C Francis IV                                   0.30         $500.00         $150.00        1          $150.00
                11/20/2020 - Call with IDA re suggestions
                for OCC transition, investigation
11/20/20        Hon. James C Francis IV                                   1.00         $500.00         $500.00        1          $500.00
                11/20/2020 - Call with Dennis Walsh
                (federal monitor oﬃce) re ventilation
                project, investigation
11/23/20        Hon. James C Francis IV                                   0.30         $500.00         $150.00        1          $150.00
                11/23/2020 - Review emails from federal
                monitor, NYCHA, plaintiffs & respond
11/23/20        Hon. James C Francis IV                                   0.50         $500.00         $250.00        1          $250.00
                11/23/2020 - Review NYCHA Q26 report
                and prep for call with plaintiffs
11/23/20        Hon. James C Francis IV                                   1.00         $500.00         $500.00        1          $500.00
                11/23/2020 - Call with plaintiffs re
                ventilation project, in-apartment work,
                RAD conversions, NYCHA utilization of
                management tools, etc.
11/24/20        Hon. James C Francis IV                                   0.20         $500.00         $100.00        1          $100.00
                11/24/2020 - Draft letter to NYCHA re IMA
11/24/20        Hon. James C Francis IV                                   0.25         $500.00         $125.00        1          $125.00
                11/24/2020 - Preparation for call with
                plaintiffs and IMA
11/24/20        Hon. James C Francis IV                                   1.00         $500.00         $500.00        1          $500.00
                11/24/2020 - Call with plaintiffs and IMA re
                NYCHA email

                                                                                         Fees                                  $4,850.00




                                                                                                            Fees               $4,850.00

                                                                                                  Invoice Total                $4,850.00

                                                                                                 Account Balance at 12/8/2020 $-800.00




              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                           Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 12/8/2020 / 1425032706   - Rep# 12                                                                                    2 of 2
